 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
                                                     )    Case No. 1:18-cv-01348-EPG
11   AMBROSIO JOSE RAMOS,                            )
                                                     )    ORDER GRANTING STIPULATED
12                  Plaintiff,                       )    EXTENSION OF TIME
                                                     )
13          vs.                                      )    (ECF No. 15)
                                                     )
14   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
15                                                   )
                                                     )
16                  Defendant.                       )
17
            Pursuant to stipulation of the parties (ECF No. 15), Plaintiff is granted a 30-day extension
18
     of time, from April 10, 2019 to May 10, 2019, to file his Opening Brief. All other dates in the
19
20   Court’s Scheduling Order shall be extended accordingly.

21
     IT IS SO ORDERED.
22
23      Dated:     March 29, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                 1
